                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-144-BO

DERRICK ALLEN,                                      )
                                                    )
       Plaintiff,                                   )
                                                    )
V.                                                  )              ORDER
                                                    )
                                                    )
TOWN OF CARY'S POLICE                               )
DEPARTMENT, POLICE CHIEF TONI                       )
DEZOMITS & OFFICER N. COFFEY,                       )
                                                    )
       Defendants.                                  )


       This cause comes before the Court on plaintiffs motion requesting copies of documents

without payment. On September 30, 2020, plaintiff entered a notice of appeal of this Court's order

adopting the Memorandum and Recommendation (M&R) of United States Magistrate Judge

Kimberly A. Swank and dismissing plaintiffs claims against defendant Town of Cary's Police

Department and defendant Police Chief Toni Dezomits as frivolous. [DE 20]. Specifically,

defendant has requested a copy of the docket sheet, the complaint and relevant attachments, and

his objections to the M&R in order to aid with his appeal. Because petitioner is currently

incarcerated, is proceeding informa pauperis, and already has an appeal pending before the Fourth

circuit, he has shown good cause. For the foregoing reasons, petitioner's motions are GRANTED.

[DE 23, 30]. The Clerk is DIRECTED to send defendant copies of the docket sheet, the complaint

and relevant attachments [DE 2], and his objections to the M&R [DE 17].




          Case 5:20-cv-00144-BO Document 33 Filed 12/07/20 Page 1 of 2
SO ORDERED, this   _J_ day of December, 2020.


                                     ~~~ NCE     w. BOYLE
                                       CHIEF UNITED STA TEfflSTC'fWoE




                                         2

        Case 5:20-cv-00144-BO Document 33 Filed 12/07/20 Page 2 of 2
